DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2020, July 14, 2020, and September 9 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0036, line 2, “who would that a segmentation” should read “who would agree that a segmentation”
Paragraph 0037, line 9, “may be associated a segmentation mask” should read “may be associated with a segmentation mask”
Paragraph 0042, line 4, “the distribution by be” should read “the distribution may be”
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 4, reads “manually calculated” and it is not clear the meaning of the phrase, when the process is completed by a computer

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 1:
Step 1: 
Claim 1 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “an apparatus” satisfies a “machine” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 as a whole recites an apparatus facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1 in general is about how the prediction of the collective opinion of practitioners e.g., doctors/clinicians is made, and how said prediction is displayed. 

Similarly, the limitation of display the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation by one’s own mental processes. For example, displaying an output could be done by pointing, or showing fingers on how many would agree or disagree with a certain input.
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
The claim recites only one physical element – processing circuitry “configured” to perform various tasks.  As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “automatically calculate a prediction of a 
With respect to the function of “display”, the broadest reasonable interpretation (BRI) would have encompassed any forms of displaying inclusive of manually displaying.  The claim does not preclude manual display options. With respect to “display the prediction of the collective opinion of the group of individuals regarding the imaging data and/or output based on the imaging data”, this is not a practical application as such activity is routinely practiced in the field by doctors/clinicians on a daily basis.  By utilizing the processing circuitry to facilitate gathering a collective of opinion does not add anything that these practitioners do routinely in the field.  This is merely a means to facilitate a process of organizing human activity.  See MPEP 2106.04(a)(2)(II).
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount of significantly more than the abstract idea above.
For the rest of claims 2-25, the same processing circuitry is further configured to facilitate various steps that amount to nothing more than organizing human activity as noted above and therefore are also rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0060512 to Sorenson et al. (hereinafter Sorenson).
Regarding independent claim 1, Sorenson discloses an apparatus, comprising:
processing circuitry (Paragraph 0092, “Note that some or all of the components as shown hardware , or a combination thereof . For example , such components can be implemented as software installed and stored in a persistent storage device , which can be loaded and executed in a memory by a processor ( not shown ) to carry out the processes or operations described throughout this application . Alternatively , such components can be implemented as executable code programmed or embedded into dedicated hardware such as an integrated circuit ( e . g . , an application specific IC or ASIC ) , a GPU ( Graphics Processing Unit ) , a digital signal processor ( DSP ) , or a field programmable gate array ( FPGA ) , or similar , which can be programmable gate array ( FPGA ) , or similar , which can be accessed via a corresponding driver and/or operating system from an application .”) configured to:
automatically calculate a prediction of a collective opinion of a group of individuals regarding imaging data and/or an output based on the imaging data (Abstract, “Image processing engines detect , confirm or verify findings by physicians or other engines , where the engines operate as peer reviewers;” Figure 4A – input of medical images, to the processing, and further outputting results based on the input imaging data); and
display the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data (Paragraph 0028, “The performance feedback received from both engines processing data and Peer Review System utilization data … is utilized to determine the relative value of the current image data cohort which was processed and reviewed , as well as the value and accuracy of any tool ( s ), automated interactions , findings and other data intentionally evoked in the process of preparing the studies or displaying the study for physician or clinician review , and / or the value of the engine ( s ) themselves as well as various combinations thereof”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Sorenson further discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to calculate a prediction of a collective opinion of a group of individuals regarding a segmentation of the imaging data (Paragraph 0033, “Findings can include but are not limited to … segmentations , overlays … and any other values commonly viewed;” Paragraph 0055, “In one embodiment , each of image processing engines or modules 113 - 115 may be configured to perform a specific image processing operation on medical images , such as … organ identification and segmentation”).
Regarding dependent claim 20, the rejection of claim 1 is incorporated herein. Additionally, Sorenson further discloses wherein the processing circuitry is configured to automatically calculate the prediction of the collective opinion of the group of individuals regarding imaging data and/or the output based on the imaging data using a statistical model (paragraph 0027, “The image processing engines can work independently or in combination with one another when evoked or enabled on a multi - sided platform which utilizes machine learning , deep learning and deterministic statistical methods ( engines ) running on medical image data , medical metadata and other patient and procedure related content to achieve improved cohorts of images and information that have a higher or lower pre - test probability or confidence of having a specific targeted finding confirmed by the physician or clinician .”).
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, Sorenson further discloses wherein the processing circuitry is configured to automatically calculate and display the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data as the imaging data is collected (The loop within Figure 6B can be seen to be iterative so that data is output while further data is input).
Regarding dependent claim 22, the rejection of claim 1 is incorporated herein. Additionally, Sorenson further discloses wherein the processing circuitry is configured to (Figure 3, elements 105 “medical data sources” and 10 “image processing server”).
Regarding dependent claim 23, the rejection of claim 22 is incorporated herein. Additionally, Sorenson further discloses wherein the processing circuitry is configured to receive the imaging data from an imaging device (Figure 3, elements 105 “medical data sources” and 10 “image processing server;” Paragraph 0050, “medical image data source 105 can include image data from cloud based storage , local drive , CD , hard drive , DVD , USB , web uploader , any DICOM repository or source , other sources of images and clinical content , or any combination thereof . The image processing server 110 can receive image data ( e . g . , studies , clinical reports , images , patient data , utilization data , or any combination thereof ) over a network from the medical image data sources 105;” Paragraph 0078, “According to another scenario , for example , a PACS server or CT , MRI , ultrasound , X - ray , or other imaging modality or information system can send studies to a first engine of the e - suite .”).
Regarding dependent claim 24, the rejection of claim 23 is incorporated herein. Additionally, Sorenson further discloses wherein the processing circuitry is in operative communication with an imaging device that collected the imaging data (Figure 3, elements 105 “medical data sources” and 10 “image processing server;” Paragraph 0050, “medical image data source 105 can include image data from cloud based storage , local drive , CD , hard drive , DVD , USB , web uploader , any DICOM repository or source , other sources of images and clinical content , or any combination thereof . The image processing server 110 can receive image data ( e . g . , studies , clinical reports , images , patient data , utilization data , or any combination thereof ) over a network from the medical image data sources 105;” Paragraph 0078, “According to another scenario , for example , a PACS server or CT , MRI , ultrasound , X - ray , or other imaging modality or information system can send studies to a first engine of the e - suite .”).
Regarding dependent claim 25, the rejection of claim 1 is incorporated herein. Additionally, Sorenson further discloses wherein the imaging data comprises ultrasound data (Paragraph 0078, “According to another scenario , for example , a PACS server or CT , MRI , ultrasound , X - ray , or other imaging modality or information system can send studies to a first engine of the e - suite .”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, and further in view of U.S. Patent No. 7,599,534 to Krishnan (hereinafter Krishnan).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Sorenson fails to explicitly disclose wherein the processing circuitry is configured, when automatically calculating the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to calculate a prediction of a collective opinion of a group of individuals regarding usability of imaging data.
(Figure 1, element 17-3, “other interpretation tool(s);” column 7, line 5, “can implement one more other interpretation tools (17-3) for processing patient data (image data and/or non-image data);” one such further interpretation tool could be the usability of an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krishnan in order to enable fast and efficient screening, evaluation, and/or diagnosis of potential medical conditions of the subject patient (abstract).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, Krishnan in the combination further discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to calculate a prediction of a collective opinion of a group of individuals regarding a measurement performed based on the imaging data (abstract, “CAD (computer-aided decision) Support systems, methods and tools are provided for automated decision Support for screening, evaluating, and/or diagnosing medial conditions;” column 6, line 62, “The diagnosis/classification module (17-2) implements methods for processing image data for detected regions of interest to evaluate, diagnose or otherwise classify abnormal anatomical structures (lesions) such as colonic polyps, aneurisms or lung nodules;” column 9, line 57, “Thereafter, the findings/results of each CAD analysis for the user/CAD-detected regions of interest are presented in an integrated manner for review by the user (step 25)” automatically predicting the classification of the object of interest, is read as predicting a measurement based on the imaging data).

Claims 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson.
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination fails to explicitly disclose wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to calculate a prediction of a fraction of the group of individuals who would agree that a segmentation automatically performed based on one or more images was performed correctly.
However, Sorenson discloses confirming and denying findings between a physician and an engine where the engine is set up as a peer review system (abstract). Further, being that there is a loop within the system (in that each time the physicians use the engine the data is stored and updates the engines) the engine is inherently based upon other physician opinions (abstract, “prospectively “ learn ” from the feedback when these images are reviewed by the physicians during diagnostic interpretation”). Finally, one such finding that can be determined by the engine is a segmentation (paragraph 0033), and thus since the segmentation engine would be based on prior agreed segmentations, it would be obvious to one of ordinary skill in 
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Sorenson fails to explicitly disclose when automatically calculating the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to calculate a prediction of the fraction of a group of individuals who would believe that a given pixel in an image is within a segmented region.
However, Sorenson discloses performing segmentations on the image (Paragraph 0033, “Findings can include but are not limited to derived images, contours , segmentations , overlays , numbers , similarities , quantities and any other values commonly viewed , measured , derived or found in enterprise electronic health records systems , picture archiving and communications systems , content management systems , peer review systems , laboratory systems and / or advanced visualization systems .”). Further, as seen in Figure 11, the report includes what the engine name was, and the known finding versus the engine finding. Thus, a known finding would be understood as the ground truth that other physicians have agreed to. With that said, it would be obvious to one of ordinary skill in the art at the time of the claimed invention to perform segmentations in which the engine and the physicians agree on a pixel belonging to a segmentation.
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Sorenson fails to explicitly disclose wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to 
However, Sorenson does disclose performing segmentations on the image (Paragraph 0033, “Findings can include but are not limited to derived images, contours , segmentations , overlays , numbers , similarities , quantities and any other values commonly viewed , measured , derived or found in enterprise electronic health records systems , picture archiving and communications systems , content management systems , peer review systems , laboratory systems and / or advanced visualization systems .”), and thus if the entire group were to agree with the segmentation (i.e. trained off a ground truth) then the segmentation output would be proportional to the group opinion. Thus it would be obvious to one of ordinary skill in the art at the time of the claimed invention to perform segmentations which are proportional to the prediction of the group in order to output an accurate segmentation.
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to display the segmentation mask (Paragraph 0055, “In one embodiment , each of image processing engines or modules 113 - 115 may be configured to perform a specific image processing operation on medical images , such as , for example …, organ identification and segmentation;” Paragraph 0033, “Findings can include but are not limited to derived images , contours , segmentations , overlays , … , peer review systems , laboratory systems and / or advanced visualization systems;” paragraph 0061, Flagging can include displaying the actual finding( s ) , or derived summary indication utilizing a combination of findings “”).
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, Sorenson further discloses wherein the processing circuitry is configured to overlay the segmentation mask on the image (Paragraph 0033, “Findings can include but are not limited to derived images , contours , segmentations , overlays , … , peer review systems , laboratory systems and / or advanced visualization systems;” segmentations and overlays are read as overlaying a segmentation to the image).

Claims 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, and further in view of U.S. Patent No. 7,458,936 to Zhou et al. (hereinafter Zhou).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination discloses wherein the processing circuitry is configured, when automatically calculating the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data,  to calculate a prediction of a group of individuals who would classify the imaging data as clinically usable (abstract, “Image processing engines detect , confirm or verify findings by physicians or other engines, where the engines operate as peer reviewers;” figure 5, element 502 contains a variety of image processing engines, in which one could be the usability of the image).
Sorenson fails to explicitly disclose as further recited, however Zhou discloses calculate a prediction of a fraction of the group of individuals who would classify the imaging data as clinically usable (see Sorenson for classifying the data as clinically usable; Zhou predict what a group of individuals would classify data as, Figure 7, “probabilities;” abstract, “The probability values, distance values and absolute value feature sensitivity scores are outputted to the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhou in order to create a computer system which can assist in decisions regarding patient diagnosis and further testing (column 1, lines 20-24).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Zhou in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to display the fraction (Figure 7, “disease probability” report, column 8, line 65, “the probability of DCM 702 is indicated as 0.635 and the probability of non-DCM 704 is indicated as 0.365.” ).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Zhou in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to display:
a frame having a first end and a second end (the frame is read as the range between 0 and 1, and the first end is 0, and the second end is 1); and
a marker within the frame (Figure 7; the marker is read as the black bar in element 702);
(the distance of the black bard within 702 is proportional to the probability of the disease state based upon ground truths).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Zhou in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to display the fraction (Figure 7, elements 702 and 704, the probabilities that the patient in question has DCM or non-DCM; 0.635 is read as a fraction out of 1). 
Regarding dependent claim 9, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly.
	 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, and further in view of U.S. Publication No. 2015/0235242 (hereinafter Labriola).
Regarding dependent claim 15, the rejection of claim 1 is incorporated herein. Sorenson fails to explicitly disclose when automatically calculating the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to calculate a prediction of a distribution of measurement values that would be manually calculated based on the imaging data by the group of individuals.
Additionally, Labriola discloses when automatically calculating the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output (Paragraph 0043, “the stock information section 320 displays an average public projection, a low public projection, and a high public projection for three different future dates;” the distribution of the opinions of the public are read as the average, low and high values at future dates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Labriola in order to synthesize data from a variety of inputs, and further output the public or group opinion (abstract).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, Labriola in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to graphically display the distribution (Paragraph 0043, “the stock information section 320 displays an average public projection, a low public projection, and a high public projection for three different future dates;” the distribution of the opinions of the public are read as the average, low and high values at future dates).
Regarding dependent claim 17, the rejection of claim 1 is incorporated herein. Additionally, Labriola in the combination further discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to calculate a prediction of an approximation of a distribution of measurement values that would (Paragraph 0043, “the stock information section 320 displays an average public projection, a low public projection, and a high public projection for three different future dates”).
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the approximation comprises a mean, a standard deviation, a confidence interval, and/or a percentile (Paragraph 0090, “The tracking module 211 can track the engine data”… “data on features of the images in the studies including , but not limited to , wall thickness , texture , slope , measurements , density , heterogeneity , standard deviation of a range of voxels , or any combination thereof;” further the featres are not limited to the aforementioned values, thus it would be obvious to incorporate other metrics to be calculated).
Regarding dependent claim 19, the rejection of claim 17 is incorporated herein. Additionally, Labriola in the combination further discloses wherein the processing circuitry is configured, when displaying the prediction of the collective opinion of the group of individuals regarding the imaging data and/or the output based on the imaging data, to display the approximation (Paragraph 0043, “the stock information section 320 displays an average public projection, a low public projection, and a high public projection for three different future dates”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,792,681 to Bryan et al. discloses methods for obtaining a probabilistic diagnosis based on medical images of a patient

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668